The First National Bank of Hennessey, having first obtained a judgment against Thomas Taylor, and the same having been partially satisfied by possession, brought this action, a creditor's cult, against Anna Taylor, the wife of Thomas Talor, *Page 15 
from a judgment against the bank, and brings error.
The evidence tends to show that Thomas Taylor conveyed certain land to his wife, but the conveyance was long prior to the accrual of the indebtedness due the bank, and there is no evidence that Thomas Taylor was insolvent at the time. While there is evidence that Thomas Taylor retained money which he should have paid the bank, there is no evidence that any part of the money ever came into the possession of Anna Taylor. In her answer she admitted that she received the sum of $___ in money on a certain date from her husband; but there is no evidence of the amount so received, or that it was money that should have been paid to the bank. The bank rested its case, and a demurrer to the evidence introduced by the plaintiff was sustained by the court. There was to alternative open to the trial court except to sustain the demurrer. After a careful examination of the testimony introduced, we are of the opinion that the same does not show any facts which would entitle the plaintiff bank to recover in this action.
The judgment of the lower court is affirmed.
By the Court: It is so ordered.